Appeal from an award of the Workmen’s Compensation Board, filed January 27, 1953, for disability benefits under the Workmen’s Compensation Law. The claimant was a recreation supervisor, directing children’s play at a municipal playground. Her normal duties were only to supervise the children’s play. *759When the accident occurred the weather was cold. The only shelter available for the children who were due soon to arrive, was a one-room building. Some heavy benches had just been delivered and blocked the doorway. Despite the fact that two employees were furnished for playground maintenance, claimant, in this emergency, undertook to move the benches, and was injured. Though technically not within her required duties, she was, under the circumstances, engaged in a hazardous employment, subject to the compensation law. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpem and Imrie, JJ.